WiNsnow, O. J.
In this case it is held:
1. Under tbe provisions of sec. 2902, Stats., a judgment ceases to be a lien upon tbe debtor’s real estate ten years after *394tbe rendition thereof except in cases where its enforcement is suspended by injunctional order or otherwise by law and the judgment creditor also causes to be entered on the judgment docket the fact of such suspension, in which case the time of such suspension after the entry is not to be reckoned as part of the ten year's. If the entry be not made the running of the statute is not interrupted.
2. Under sec. 2978, Stats., the enforcement of the judgment in this case by execution was suspended for one year after the death of Prank Delle, but, no entry of the fact having been made, the running of the statute was not interrupted and the lien of the judgment had expired when the execution herein was issued.
3. Except for the purpose of enforcing an existing lien on real or personal property, our statutes do not contemplate the issuance of an execution against the property of a deceased judgment debtor, but rather that the whole estate should pass to the administrator or executor, not to be interfered with by the levy of executions except in case of a specific lien, but to be administered under the direction of the county court, upon proper presentation of claims to that court. Any other course would involve confusion, waste, and the jeopardizing of the interests of all concerned. Sec. 2978, Stats.; Baton v. Youngs, 41 Wis. 507.
4. It follows that the execution in the present case was improperly issued and that the answer stated no defense.
By the Court. — Order affirmed.